Exhibit 10.03

AMENDMENT TO EMPLOYMENT AGREEMENT

Amendment dated as of August 1, 2001 (this “Amendment”) to the Employment
Agreement dated April 1, 1999, by and between IDT Corporation (the “Company”)
and James A. Courter (the “Executive”) (the “Agreement”).

WITNESSETH

WHEREAS, the Company and the Executive desire to modify the terms and conditions
of the Agreement on the terms set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1. Section 3 of the Agreement is replaced in its entirety, with the
following:

“3. Position. During the Term, the Executive shall serve as the Chief Executive
Officer of the Company.”

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

IDT CORPORATION

By:       /s/ Ira Greenstein  

Name: Ira A. Greenstein

  Title: President By:       /s/ James A. Courter  

Name: James A. Courter